DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 1-3, 7, 9, 12, 18, 22 and 24-25 have been amended, claims 4-5, 10 and 29-30 have been canceled, and new claims 37-44 have been added as requested in the amendment filed February 26, 2021.  Following the amendment, claims 1-3, 6-9, 11-28 and 37-44 are pending in the present application.

2.	Claims 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13, 2020.

3.	Claims 1-3, 6-9, 11-26 and 37-44 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed February 26, 2021 has been considered and the references therein are of record.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 6-9, 11-26 and 37-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2016/0311913 A1) as evidenced by the European .
	The basis of this rejection has been set forth previously (see section 5 of the 11/27/2020 Office action) and therefore will not be fully reiterated here. In brief, Sun et al. teach compositions comprising the erenumab antibody (a.k.a. AMG 334, 4E4 or AimovigTM) and one or more variants thereof, which antibody comprises a heavy chain of SEQ ID NO: 105 (identical to/comprises the instant SEQ ID NOs: 1 and 3, respectively) and a light chain that is SEQ ID NO: 123 (identical to/comprises the instant SEQ ID NOs: 2 and 4, respectively). A fully intact immunoglobulin molecule, such as the erenumab antibody of Sun, contains two heavy chains and two light chains, which addresses newly recited limitations within present claims 1, 7, 12, 18, 22 and 24-25.
Sun teaches formulations and pharmaceutical compositions comprising the disclosed anti-CGRP receptor antibody (see [0239]-[0248]). Sun also discloses the therapeutic use and administration of compositions comprising erenumab in Phase I, Phase II, and Phase III clinical studies, and demonstrates the safety and efficacy of the antibody compositions in treating or preventing migraine headaches in migraine patients within these studies (see Examples 2-5).
	As evidenced by the instant application, evaluation of erenumab drug substance that was used in the Phase II/Phase III clinical studies (i.e., the studies disclosed in the Sun reference) found that it has 101% relative potency in a cell-based bioassay, as is comparable in potency to several lots of erenumab manufactured on a commercial scale that were also tested (Table 5). The commercial-scale lots of erenumab all contained “a consistent level of isomerization and deamidation variants ranging from 1.7% to 2.1% as measured by HIC-HPLC pre-peaks” (see [0178]). Given the equivalent relative potency of each of the erenumab lots in Table 5, and given that levels of deamidation/isomerization variants above 30% reduce relative potency of the antibody to below 70% (which is the minimum required for efficacy as in the clinical trials)(see [0193]), it stands to reason that the antibody composition used by Sun in the clinical trials also contains less than 30% (or less than about 15%; or from about 1% to about 10%; or less than about 8%; or about 3.2% or less; or less than about 4%; or from about 
	Similarly, the instant specification evidences that the erenumab drug substance employed in the Phase II/Phase III clinical trials would have amounts of acidic variants, IgG2B isoforms, IgG2-A/B isoforms, and/or HMW species that are all consistent with the presently claimed compositions. There is nothing of record to indicate that any modifications were performed on the erenumab compositions to alter (i.e., increase or decrease) the amounts or levels of any of the presently claimed variant erenumab species; the evidence provided in the instant application are merely identification and characterization studies of erenumab compositions. Accordingly, there is nothing to distinguish the claimed compositions from those of the prior art of Sun et al., and the anticipation rejection is therefore maintained.
Response to Arguments
6.	In the response filed February 26, 2021, applicant argues that the claimed compositions comprise a mixture of erenumab and specific variants of erenumab, wherein the amounts of the erenumab variants are controlled to be within specific ranges. Applicant asserts that neither Sun nor the EMA report disclose any specific variants of erenumab or compositions comprising a heterogeneous mixture of erenumab and its variants in specific amounts.  
Applicant points to Vulto and Jaquez (2017; cited on 02/26/2021 IDS) in arguing that the number and amount of variants of biologic drug products can vary depending on the manufacturing process and storage conditions of the product. Applicant states that the present application describes the identification and characterization of specific variants of erenumab produced during the commercial-scale process developed for erenumab. According to applicant, Sun does not disclose the commercial-scale process for erenumab, but rather general recombinant production methods for making erenumab. Because of particulars in the manufacturing process, it is argued that the erenumab variants as claimed would not necessarily be present in an erenumab composition produced by any recombinant production as described in Sun.
Applicant reviews and points to the decision in Endo Pharmaceutical Solutions, Inc. v. Custopharm Inc. as being relevant, arguing that similar to the facts in Endo Pharm., neither the Sun reference nor the EMA report discloses the specific erenumab variants or their amounts as recited by the claimed compositions. It is argued that the Office provides no evidence that the efficacy of the erenumab compositions for reducing migraine headache described in Sun could only result from erenumab compositions having the claimed variant profile. Applicant further asserts that, like the various co-solvents available in the prior art of Endo Pharm., the prior art here (as evidenced by Vulto and Jaquez) teaches that numerous molecular variants of a recombinantly-produced antibody can be produced and that such variants differ based on the manufacturing process. 
Finally, Applicant asserts that even, assuming arguendo, that the erenumab compositions used in the clinical trials were later revealed to have a similar or overlapping variant profile as the erenumab compositions produced using the commercial-scale process, the Endo Pharm. decision would still preclude the use of the inherency doctrine because the description of the erenumab compositions in Sun does not allow the skilled artisan to ascertain the presence of specific erenumab variants in the composition, much less the amount of such variants. It is further noted by Applicant that erenumab compositions were not commercially available until after the effective filing date of the instant application.
7.	Applicant’s arguments have been considered but are not persuasive. It is not necessary that Sun teach commercial scale formulations because this feature (i.e., a composition produced according to commercial scale processes) is not recited by the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Sun teaches an erenumab composition that was used in the clinical trials, and which would inherently comprise a variant profile as claimed absent evidence to the contrary.
In contrast to applicant’s assertions, the instant claims are distinguished from the situation in Endo Pharm. in that in Endo Pharm., the formulation in question contained a co-solvent that was added to the composition, and the presence of this co-solvent (60% benzyl benzoate) was essential for the pharmacokinetic profile of the formulation. In the instant case, however, no variants were added or removed from the compositions: the 
Given that the same company, Amgen, is responsible for the production of the erenumab compositions that were used in the clinical trials described by Sun, the commercial-scale drug lots tested in the instant application, and indeed for commercial erenumab formulations available today, there is little reason to suspect that the manufacturing techniques used by Amgen, which would comprise well-understood, routine and conventional purification and process steps to remove contaminants and antibody variants, would contain vastly different variant profiles to the profiles presently claimed.  In fact, the EMA report teaches that only three versions of the active substance manufacturing process have been used for erenumab: Process 1, Process 2 (Clinical) and Process 2 (Commercial). The EMA report indicates that no concerns were raised over the analytical comparability between Process 1 and Process 2 (Clinical) active substance.  And while the EMA report indicates that minor differences were detected between the active substance obtained from Process 2 (Clinical) and Process 2 (Commercial) manufacturing methods, the differences were reasonably explained and the totality of the data demonstrated that the processes were otherwise comparable. See p. 17 of the report.  
Moreover, the instant specification actually evidences that the tested commercial-scale erenumab drug lots were consistent in terms of their bio-efficacy when compared to the erenumab drug lot used by the clinical studies of Sun. In other words, the clinical trial material was held as the reference standard to which the subsequent commercial scale drug lots were compared, and all were found to be relatively consistent in terms of their composition, efficacy and relative potency.  The only way to achieve high bio-
The rejection of claims 1-3, 6-9, 11-26 and 37-42 is therefore maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


8.	Claims 1-3, 6-9, 11-26 and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18-23, 25, 42-47, 49, 53-54 and 58 of U.S. Patent No. 10,259,877. The rejection is maintained for reasons of record and is further applied to new claims 37-42 as discussed below.
Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass a composition that comprises erenumab. As discussed above, the clinical compositions containing AMG 334 (erenumab) utilized by the ‘877 patent and produced by Amgen Inc. (i.e., the Applicant of the ‘877 patent) are evidenced by the instant specification to inherently comprise percentages of erenumab variants and aggregates consistent with the present claims. Therefore, the therapeutic use of such compositions, as recited by the patented claims, anticipates or renders obvious the presently claimed compositions.  
Response to Arguments
9.	At pp. 14-15 of the response, Applicant argues that the claims of the ‘877 patent are directed to therapeutic methods of treating or preventing migraine headaches and do not disclose or suggest the compositions presently claimed that comprise antibody variants. As above, Applicant asserts that the number and type of variants in a recombinantly produced protein vary greatly depending on the manufacturing and storage processes, and thus any one specific variant of an antibody would not necessarily be produced every time, and therefore are not inherent in the disclosure of an erenumab composition.
10.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the manufacturing techniques utilized by Amgen to produce the clinical compositions of Sun and the commercial scale products tested in the instant at least one of the claimed antibody variants to be present in the clinical compositions utilized in the ‘877 patent. The rejection is therefore maintained. 

Conclusion
11.	Claims 1-3, 6-9, 11-26 and 37-42 are rejected.

12.	Claims 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While Sun teaches erenumab compositions comprising 70 mg/ml or 140 mg/ml erenumab, about 8-20 mM acetate, about 7% to about 10% w/v sucrose, and about 0.002% to about 0.015% w/v polysorbate, with a pH of about 5.2 (see [0242]), the reference does not teach or suggest the specific concentrations of acetate (25 mM, 34 mM), or percentage of sucrose (6.5% w/v), particularly in combination, presently claimed.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649